Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 07, 2017

The Court of Appeals hereby passes the following order:

A17A1305. DAVID YOUNG v. STATE OF GEORGIA.

      David Young appeals to this Court from the trial court’s December 15, 2016
order denying his motion to set aside the dismissal of his habeas corpus petition.
However, the Supreme Court has appellate jurisdiction over all cases involving
habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4). This appeal is
therefore TRANSFERRED to the Supreme Court for disposition.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/07/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.